Case: 12-20461       Document: 00512222876         Page: 1     Date Filed: 04/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 26, 2013
                                       No. 12-20461
                                                                           Lyle W. Cayce
                                                                                Clerk



TEXAS RENEGADE CONSTRUCTION COMPANY, INC.,

                                                  Plaintiff–Appellant,

versus

HARTFORD LLOYD’S INSURANCE COMPANY.

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:11-CV-1730




Before REAVLEY, JOLLY, and SMITH, Circuit Judges.
PER CURIAM:*


       Texas Renegade Construction Company, Inc. (“Texas Renegade”), sued its
insurer, Hartford Lloyd’s Insurance Company (“Hartford Lloyd’s”), on a business


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20461    Document: 00512222876     Page: 2   Date Filed: 04/26/2013



                                 No. 12-20461

insurance policy to recover for foundation and structural damage caused by a
water leak under the building. Each side moved for summary judgment. The
district court ruled for Hartford Lloyd’s, concluding that certain exclusions
applied to preclude coverage.
      Specifically, the district court reasoned that the earth-movement exclusion
and the water exclusion apply, making it unnecessary to address whether other
claimed exclusions prevent coverage. The court explained its conclusion in a
succinct but comprehensive order filed June 18, 2012 (but accidentally dated
June 18, 2011). Importantly, but not exclusively, the court relied on a provision
stating that the subject “loss is excluded regardless of any other cause or event
that contributes concurrently or in any sequence to the loss.” The court thus
rejected Texas Renegade’s theory that the applicable exclusions apply only to
damage caused by natural events and not by man-made or artificial occurrences.
      We have reviewed the expertly-written briefs on appeal and have con-
sulted pertinent portions of the record and Texas insurance law. Counsel for
both sides gave oral argument that was well presented and helpful. We agree
with the district court that the policy provisions are unambiguous and that the
claimed exclusions apply to prevent coverage or recovery. The summary judg-
ment is AFFIRMED, essentially for the reasons given by the district court.




                                       2